Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2016

                                      No. 04-16-00679-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

                   William MCMANUS, Perla Dominguez and Kevin Nakata,
                                     Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI12457
                            Honorable Larry Noll, Judge Presiding

                                         ORDER
         Appellant, who is pro se on appeal, has filed a motion asking for an extension of time to
file his appellant’s brief, which is currently due December 15, 2016. As reason for the extension,
appellant advises he requested a copy of the appellate record, but has not received it. We have
reviewed appellant’s filings in this court and find he has not requested a copy of the appellate
record. However, we will interpret his request for an extension of time based his lack of access
to the appellate record as a request for same.

        Accordingly, we ORDER the clerk of this court to copy and send to appellant a copy of
the clerk’s record and the reporter’s record in this matter. We GRANT appellant’s motion for
extension of time to file his brief and ORDER appellant to file his brief in this court on or before
January 23, 2017.

       We order the clerk of this court to serve copies of this order on appellant and all counsel.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court